DETAILED ACTION
The following final Office action is in response to Applicant’s filing received on 06/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
In Applicant’s filing, claim 7 is canceled and claims 1, 4-6, 8, 9, 12-15 are amended.  Claims 2, 3, 10 and 11 were previously canceled.  Claims 1, 4-6, 8, 9, and 12-15 are pending in the present application, of which claims 1, 9 and 15 are independent. 

Priority
Acknowledgment is made of the applicant's claim for benefit of Japanese Patent Application No. JP2018-116523 062, filed on 6/19/2018 and Japanese Patent Application No. JP2019-082256, filed on 4/23/2019. 

Response to Amendments/Arguments
Applicant’s arguments received on 06/07/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  Applicant points to the limitations of the scheduler device updating the schedule information on a per attendee basis so that the schedule information for the attendee includes the URL for accessing the shared content shared among all the attendees and the URL for accessing the content dedicated to the terminal device of the attendee.  Applicant argues the scheduling service is thus improved and the additional elements integrate the abstract idea into a practical application as each attendee can easily access, based on the schedule information for the attendee, the shared content and the dedicated content in association with each other on the scheduling service.  
Examiner respectfully disagrees.  The functionality of “updating” schedule information by a device to include particular URLs for each meeting attendee does not convey more than using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The Office’s 2019 PEG (pg. 55 footnote 30) provides an example of a limitation that conveys no more than using a computer as a tool.  The limitation based on Alice, 573 U.S. at 222-26 is creating and maintaining electronic records by a computer without specifying how.  Applicant’s “updating” of the schedule information similarly indicates maintaining electronic records by computer without specifying how and therefore does not provide a meaningful limitation or additional elements that integrate the abstract idea into a practical application.  Further, the “updating” does not convey the functionality involves anything beyond electronic recordkeeping which is considered well-understood, routine and conventional based on MPEP 2106.05(d)(II) which references electronic recordkeeping with the Alice Corp. and Ultramercial decisions.  While the DDR Holdings decision involved specifying how interactions with the Internet are manipulated to yield a desired result that overrides the routine and conventional sequence of events that ordinarily occur when clicking on a hyperlink, Applicant’s updating a schedule to include an additional URL does not equate to manipulating similar to DDR Holdings.  Rather, providing an additional URL is considered similar to the providing of additional financial information to a trader’s trading screen in Trading Technologies Int’l v. IBG LLC (Fed. Cir. April 30, 2019).  In that decision, the court noted that “merely providing a trader with new or different information in an existing trading screen is not a technical solution to a technical problem.”  With the instant claims, Applicant’s providing of a new or different URL in an existing schedule is not viewed as a technical solution to a technical problem.  
Applicant’s arguments received on 06/07/2022 regarding the 35 U.S.C. 103 rejection have been fully considered and they are persuasive.  With respect to independent claim 1, the combination of Berg, Rangan and Leung does not teach: transmitting to the scheduler device for each of the meeting attendees the identifier of the terminal device of the attendee along with a URL used by all attendees to access shared content as well as a URL unique to each individual attendee to access the content that is “dedicated” to that attendee’s terminal device; and updating schedule information for an attendee by including the URL for accessing the dedicated content and the URL for accessing the shared content.  Independent claims 9 and 15 recite limitations substantially similar to the claim 1.  The rejection of the claims under 35 U.S.C. 103 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 9, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 15 (independent) and claim 8 (dependent) have been amended by Applicant to recite the element of a “transceiver”; however, a search of the specification does not include a transceiver nor a transceiver being used for certain functions as recited in the amended claims.  Dependent claims 4-6 inherit the deficiencies of claim 1 and dependent claims 12-14 inherit the deficiencies of claim 9.  Therefore, those dependent claims are also rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 9 and 12-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).  
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 (and independent claims 9 and 15 which recite similar limitations), recites an abstract idea based on the evaluation of the following limitations: 
 
An information processing system comprising: 
a scheduler device configured to provide a scheduling service; and 
an information processing device, 
wherein the information processing device includes a processor; and 
a transceiver,  
wherein the transceiver is configured to receive, from the scheduler device, information on reservation of a meeting, wherein the information on the reservation of the meeting includes identifiers of terminal devices of corresponding attendees of the reserved meeting, 
wherein, in response to receiving, by the transceiver, the information on the reservation of the meeting, the processor is configured to generate shared content to be shared and used by the terminal devices of the corresponding attendees of the reserved meeting, dedicated content dedicated to each terminal device of the corresponding attendee from among the attendees of the reserved meeting, and management information that associates, for each attendee from among the attendees of the reserved meeting, the identifier of the terminal device of the attendee, the shared content, and the dedicated contents
 wherein, based on the management information, the transceiver is configured to transmit, on a per attendee of the reserved meeting basis, connection information including the identifier of the terminal device of the attendee to the scheduler device, wherein the connection information is for accessing the dedicated content dedicated to the terminal device of the attendee and the shared content, 2Docket No.: 19RT-009 App. No.: 16/441,617 
wherein, in response to receiving the connection information for accessing the dedicated content dedicated to the terminal device of the attendee and the shared content, the scheduler device is configured to update schedule information for the attendee by including the connection information for accessing the dedicated content dedicated to the terminal device of the attendee and the shared content in the schedule information for the attendee, and 
wherein the connection information for accessing the shared content is a uniform resource locator common to the terminal devices of the corresponding attendees of the reserved meeting, and the connection information for accessing the dedicated content dedicated to the terminal device of the attendee is a uniform resource locator dedicated to the terminal device of the attendee.

	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, provide content for a meeting to meeting attendees.  Such managing or facilitating of a meeting among attendees is considered as falling within the idea of managing interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps, as a whole and as drafted, are also processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two of the subject matter eligibility test, the judicial exception is not integrated into a practical application.  In particular, the independent claims recite additional elements of an information processing device including a processor and a transceiver and terminal devices.  Claim 1 also recites a scheduler device.  These computer elements are all recited in the claims, and described in the specification, at a high-level of generality (i.e., as generic computer elements performing generic computer functions of receiving, generating, transmitting and updating) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component or merely use a computer as a tool to perform an abstract idea (see Fig. 1 and paragraphs 48-51, 75-82, and 317, as published US 2019/0385127 A1…also see MPEP 2106.05(f)).  Further, the functionality of the transceiver transmitting connection information per attendee to the scheduler device, in which the connection information per attendee includes a URL for shared content for all meeting attendees and a URL for dedicated content unique to each specific user, amounts to sending/receiving of data between two devices which does not demonstrate a technical improvement to the devices themselves or to another technical field or technology.   Also, Applicant’s “updating” is similar to the example in the Office’s 2019 PEG (pg. 55 footnote 30) of maintaining electronic records by computer without specifying how and therefore does not provide a meaningful limitation or additional elements that integrate the abstract idea into a practical application.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea nor do they reflect a particular improvement in the functioning of a computer or an improvement to other technology or technical field.  
Regarding Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to computer components amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component or merely using a computer as a tool to perform an abstract idea cannot provide an inventive concept.  Further, the functionality of the transceiver transmitting connection information per attendee to the scheduler device, in which the connection information per attendee includes a URL for shared content for all meeting attendees and a URL for dedicated content unique to each specific user, amounts to sending/receiving of data between two devices which is considered well-understood, routine and conventional based on MPEP 2106.05(d)(II) which references Symantec, TLI Communications, and buySAFE.  Also, the “updating” of the schedule information does not convey the functionality involves anything beyond electronic recordkeeping which is considered well-understood, routine and conventional based on MPEP 2106.05(d)(II) which references electronic recordkeeping with the Alice Corp. and Ultramercial decisions.    
The dependent claims add to the judicial exception by adding further steps to the abstract idea such as generating boards (claims 4 and 12), generating and sending a meeting reservation number (claims 5 and 13), and deleting dedicated content after the meeting ends (claims 6 and 14).  The dependent claims also further define various claim elements such as means for sending the meeting notification such as via e-mail (claim 8).  Similar to the conclusion above about computer components recited at a high level of generality, the use of e-mail does not provide meaningful limitations to integrate the abstract idea into a practical application nor does it represent an inventive concept as similar concepts of electronically sending information have been found by the courts to be well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving and transmitting data over a network and specifically decisions of Symantec, TLI Communications, and buySAFE).  Similarly, appending a processor to the dependent claims does not fulfill the requirements of integrating an abstract idea into a practical application or demonstrate an inventive concept for reasons discussed above regarding recitation of general computer components at a high level of generality.  Thus, alone or in combination with the claims from which they depend, the dependent claims do not transform the patent-ineligible invention into a patent-eligible invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MIKI MORIO JP 2017-17668 A (Fig. 5 personal screen/mode and shared screen/mode).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683